Citation Nr: 1514200	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, cervical spine (neck disability).

2.  Entitlement to service connection for low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2008 and June 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2008, the RO denied service connection for a low back disability based on a finding of no current diagnosis other than low back pain and no evidence of a link between the current disability and service.  The Veteran submitted a claim to "reopen" in August 2009, along with additional evidence regarding his motorcycle accident in service with notations of treatment in the general surgery department due to multiple traumas, which raise a likelihood of substantiating the claim.  The evidence received in August 2009, within one year from the initial denial of service connection for the low back, was new and material regarding a possible link to service; therefore, the prior denial did not become final and the claim remained pending.  See 38 U.S.C.A. § 5108 (West 2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. §§ 3.156(a), (b) (2014).  

In June 2010, the RO also denied service connection for a neck disability. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current low back and neck disabilities are due to a motorcycle during service in November 1979, and that he has had continuous pain since that accident that worsened over time.  The Veteran states that his service-connected left shoulder disability was the result of the same accident.

The April 2010 VA examiner gave no explanation for the opinion that the Veteran's current cervical spine and low back disabilities, diagnosed as degenerative disc disease or degenerative joint disease, were less likely than not incurred during service.  Therefore, an addendum opinion is required to provide reasons for the opinions, with consideration of all pertinent lay and medical evidence.

Additionally, the paper and electronic claims file includes statements after the VA examination from the Veteran and other lay witnesses regarding the nature and timing of his injury in service and subsequent symptoms in the back and neck.

Finally, there appear to be pertinent, outstanding service treatment records.  In August 2009, the Veteran submitted a copy of a clinical record from the Navy Regional Medical Center (NRMC) in Jacksonville, Florida, showing that he was admitted from November 29, 1979, to December 5, 1979, following a motorcycle accident with multiple traumas.  He was initially admitted to the general surgery department, but the currently available records only reference his treatment by the urology department.  The National Personnel Records Center (NPRC) indicated in December 2009 that no clinical records were available for this period based on the RO's identification of treatment at the NRMC, without additional information as to the name or number of the hospital.  In February 2010, the NPRC provided copies of records regarding the urology treatment, again without identification of the facility in question.  Although there were requests for NRMC records; there does not appear to have been a specific request for records from the Jacksonville, Florida, NRMC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of any inpatient or outpatient treatment from November 29, 1979, to December 5, 1979, at the Navy Regional Medical Center in Jacksonville, Florida, to include any records from the general surgery department and any tests or studies.  

If any records cannot be obtained, notify the Veteran of the attempts to get them, and any further attempts that will be made, and allow an opportunity to provide the records.

2.  Then, forward the entire claims file to the April 2010 VA examiner, or another examiner if that individual is not available, for an addendum opinion regarding the etiology of the current low back and neck disabilities.  The examiner shoulder review the entire claims file, including lay and medical evidence receive since April 2010, and respond to the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current low back disability was incurred in or had its onset during service, to include as a result of the 1979 motorcycle accident? 

(b)  Is it at least as likely as not that the Veteran's current neck disability was incurred in or had its onset during service, to include as a result of the 1979 motorcycle accident? 

(c)  Alternatively, did any currently diagnosed arthritis or organic disease of the nervous system in the low back or neck at least as likely as not manifest to a compensable degree within one year after service?

The examiner must provide an explanation for any opinion offered.  The examiner need not specifically reference each piece of evidence, but the reasons should be consistent with the available evidence.  All pertinent lay and medical evidence should be considered.  

The examiner must give a reason if he or she rejects lay reports by the Veteran or others.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

3.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims that are remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

